Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 1 of 47




                          UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OKLAHOMA


    CYPRUS AMAX MINERALS COMPANY,                         )
                                                          )
                           Plaintiff,                     )
                                                          )
    v.                                                    )       Case No. 11-CV-0252-CVE-CDL
                                                          )
    TCI PACIFIC COMMUNICATIONS, LLC,                      )
                                                          )
                           Defendant.                     )


                       FINDINGS OF FACT AND CONCLUSIONS OF LAW

           Plaintiff Cyprus Amax Minerals Company (Cyprus) filed this case seeking contribution from

    TCI Pacific Communication, LLC (TCI) under the Comprehensive Environmental Response,

    Compensation, and Liability Act, 42 U.S.C. § 9601 et seq. (CERCLA). Cyprus’ claims concern the

    historical operations of two zinc smelting facilities near Collinsville, Oklahoma, and Cyprus seeks

    to recover a share of the costs that it incurred as a part of a soil sampling and cleanup program in

    Collinsville to remove hazardous substances associated with historical zinc smelting operations. The

    complaint (Dkt. # 2) alleged cost recovery claims under CERCLA against TCI Pacific

    Communications, LLC (TCI) under theories that TCI was a former owner or operator of a smelting

    facility (count I) and that TCI arranged for the disposal of a hazardous substance (count II). Cyprus

    also sought contribution from TCI under former owner or operator (counts III, V) and arranger (count

    IV, VI) theories of liability under CERCLA. Cyprus requested a declaratory judgment (count VII)

    that TCI is liable for a share of future costs that Cyprus will incur for the remediation of hazardous

    substances in Collinsville, and Cyprus also alleged a claim for unjust enrichment (count VIII).
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 2 of 47




    Viacom, Inc. (Viacom), CBS Corporation, and CBS Operations, Inc. were also named as defendants

    in the original complaint.

           TCI filed a motion (Dkt. # 53) seeking a determination that Kansas law or federal common

    law applied to Cyprus’ request to pierce the corporate veil of a predecessor company of TCI, New

    Jersey Zinc Company (NJZ). The Honorable Gregory K. Frizzell granted the motion and determined

    that Kansas law governed the issue of piercing the corporate veil. Dkt. # 89. The case was

    reassigned to the Honorable John E. Dowdell. Cyprus filed an amended complaint (Dkt. # 106)

    naming TCI and CBS Operations, Inc. as defendants, but the amended complaint did not add any

    new claims. Defendants filed a motion to dismiss CBS Operations, Inc. as a defendant and to

    dismiss certain claims against TCI. Judge Dowdell ruled that CBS Operations, Inc. should be

    terminated as a party, and that counts I, II, and VIII of the amended complaint should be dismissed.

    The case was randomly reassigned to the undersigned after Judge Dowdell recused.

           Following the ruling on the motion to dismiss, the claims remaining for adjudication are

    counts III through VII of the amended complaint. Cyprus seeks contribution under a theory that TCI

    is liable as a former owner or operator of a facility where a hazardous substance was released, and

    counts IV and VI seek contribution under a theory that TCI is liable as an arranger of the disposal

    or treatment of a hazardous substance. Count VII requests a declaratory judgment for a share of

    future response costs that Cyprus may incur. The Court issued an opinion and order (Dkt. # 183)

    finding that the former Tulsa Fuel and Management Company (TFMC) was the alter ego of NJZ, and

    TCI does not dispute that it is the successor in interest to NJZ. The Court subsequently denied both

    parties’ motions for summary judgment. Dkt. # 244. A non-jury trial was held February 26 to




                                                     2
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 3 of 47




    March 2, 2018. Having considered the evidence and submissions of the parties, the Court hereby

    enters its findings of fact and conclusions of law.

                                          FINDINGS OF FACT

    I.     Background of Historical Zinc Smelting Operations Near Collinsville

    1.      The Bartlesville Zinc Smelter (BZ Smelter) operated from 1911 to 1918 and was located

    approximately one mile from Collinsville. Cyprus admits that the BZ Smelter was owned by the

    Bartlesville Zinc Company, which is a former subsidiary of a corporate predecessor of Cyprus. Dkt.

    # 106, at 5.

    2.      The Tulsa Fuel and Manufacturing Company Zinc Smelter (TFM Smelter) was owned by

    TFMC, and the TFM Smelter was located approximately a quarter-mile from the BZ Smelter. The

    TFM Smelter was located about one and one-quarter miles from Collinsville, and it operated from

    1911 to 1926. Id. The Court determined in a prior opinion and order (Dkt. # 183) that TFMC was

    the alter ego of NJZ and that Cyprus could assert CERCLA contribution claims against TCI for any

    liability for the release of hazardous substances at the TFM Smelter site.

    3.      The BZ Smelter and the TFM Smelter used horizontal retort furnaces to extract zinc from

    zinc ore. Dkt. # 302, at 3. The raw material was first placed in a roaster to remove sulfur and sulfur

    dioxide, and the material was then placed in a furnace block for the extraction of the zinc. Dkt. #

    310, at 20. Retorts were placed against the furnace block and condensers were used to cool the zinc

    vapor into molten zinc. Id. at 21. Each retort was approximately four feet long and eight inches

    wide, and a retort was about one inch thick. Dkt # 310, at 22.

    4.       The smelter operations generated three types of waste. First, the roasting facilities and

    furnace blocks generated air emissions that were vented from the smelter through roof vents or


                                                      3
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 4 of 47




    smokestacks. Dkt. # 302, at 3; Dkt. # 310, at 21. Second, the smelting process also resulted in the

    creation of solid waste in the form of used or broken retorts, condensers, and refractory bricks. Id.

    at 21-22. Another form of solid waste was retort residue generated by the smelting process, and the

    retort residue would have been scraped from retorts and left in a residue pile on site. Id. at 22.

    5.    Defendant’s historical expert, Jennifer Stevens, Ph. D., testified that there was a high demand

    for zinc in 1912, but the industry took a downturn in 1913. Dkt. # 313, at 22. However, the demand

    for zinc increased in 1914 at the beginning of World War I, because European smelting facilities

    closed during the war and the United States increased zinc production to meet the increased demand.

    Id. at 23.

    6.      The Bartlesville Zinc Company owned a 220 acre tract of land located about one mile from

    Collinsville, and the BZ Smelter occupied approximately 40 acres of the site. Dkt. # 307, at 132;

    Defendant’s Ex. 166, at 166.0002. According to a report issued by the United States Geological

    Survey (USGS), the BZ Smelter was the largest zinc smelter operating in the United States for the

    year 1912, and it had a smelting capacity of 8,604 retorts. Defendant’s Ex. 12, at 012.0006. The BZ

    Smelter retort capacity increased by 2,688 retorts in 1915, and the USGS reported that the BZ

    Smelter was the largest zinc smelter in the world. Defendant’s Ex. 45, at 045.0040.

    7.       The TFM Smelter was located on a smaller parcel of land and, in 1912, the TFM Smelter

    had a smelting capacity of 6,232 retorts. Plaintiff’s Ex. 93, at CA-C0086233. The smelting capacity

    of the TFM Smelter remained relatively consistent until 1922 when there was a sharp drop in the

    demand for zinc, and the TFM Smelter gradually cut production until it closed permanently in 1926.

    Dkt. # 311, at 101-02.




                                                      4
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 5 of 47




    Cleanup of Smelter Sites

    8.      In the early 1990s, the Oklahoma Department of Environmental Quality (ODEQ) began to

    investigate whether the BZ Smelter site would be eligible for the federal Superfund program and,

    in September 1995, it issued a site inspection narrative report for the BZ Smelter site. Dkt. # 307,

    at 52; Plaintiff’s Ex. 267. The report notes that the BZ Smelter is close in proximity to the former

    TFM Smelter and that both smelter sites “share a common surface water pathway and a common

    air/particulate dispersion pathway.” Plaintiff’s Ex. 267, at CBS_OPS-107027. The report identified

    Cyprus as the potentially responsible party (PRP) for the BZ Smelter site. Soil sampling found

    elevated levels of metals in the soil within the boundaries of the BZ Smelter and also within a nearby

    residential neighborhood. Id. at CBS_OPS-017031. The report noted that it was not possible to

    attribute offsite contamination to the BZ Smelter or the TFM Smelter, because the smelters shared

    common pathways of dispersion and both facilities generated the same types of waste materials. Id.

    9.      In May 1996, Cyprus and ODEQ entered into a consent agreement in which Cyprus agreed

    to perform a focused remedial investigation and feasibility study (RI/FS) of the BZ Smelter site, and

    TFMC and its successors were identified as PRPs for contamination on or near the BZ Smelter site.

    Plaintiff’s Ex. 270, at 1-3. Cyprus’ contractor, Exponent, prepared a Focused Remedial Investigation

    Report, and the primary exposure pathways for contaminants included “incidental ingestion of soil,

    inhalation of airborne particulates from soil, and dermal contact with soil (quantified for cadmium

    only).” Joint Ex. 5, at CBS_OPS-019452. The report concluded that exposure to contaminated soil

    was the primary “medium of concern” from the perspective of preventing harm to people on or

    nearby the BZ Smelter site. Id. at CBS_OPS-019453. The feasibility study focused solely on

    remedial actions for the cleanup of contaminated soil. Joint Ex. 6, at CBS_OPS-016894.


                                                      5
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 6 of 47




    10.       In 1992, the Oklahoma State Department of Health opened an investigation into potential

    contamination at the TFM Smelter site, and a site inspection report issued by ODEQ in September

    1994 found that no measures had been taken to prevent the offsite migration of contaminants from

    the TFM Smelter site. Plaintiff’s Ex. 263; Plaintiff’s Ex. 264, at TFDEQ014723. The report noted

    the potential for offsite aerial migration of contaminants, but this was not within the scope of the site

    inspection. Id. at TFDEQ014738. Soil and water sampling revealed elevated levels of arsenic, lead,

    and cadmium on-site, and there was a substantial volume of smelter waste that had been left at the

    site after the TFM Smelter ceased operations. Id. at TFDEQ014723.

    11.        The United States Environmental Protection Agency (EPA) conducted its own Hazard

    Risk Scoring for the TFM Smelter site and placed the TFM Smelter site on the National Priorities

    List. Dkt. # 307, at 49-50. The EPA entered into a cooperative agreement with ODEQ for

    remediation of the TFM Smelter site, and ODEQ became the lead agency for the site. Id. at 50.

    ODEQ hired Burns & McDonnell Engineering Company, Inc. (Burns & McDonnell) to complete

    a RI/FS for the TFM Smelter site.

    12.       Burns & McDonnell issued its RI/FS report in August 2007, and the entire TFM Smelter

    site consists of just more than 60 acres of land. Plaintiff’s Ex. 288, at CBS_OPS-026722.

    Approximately 30,000 cubic yards of waste material, such as broken retorts and condensers, had

    been left on the site after TFMC ceased operations in 1926, and the waste piles were not covered.

    Id. Although previous investigations noted higher levels of many metals, the contaminants of

    potential concern for the remedial investigation were arsenic, cadmium, lead, and zinc. Id. at

    CBS_OPS-026724. Burns & McDonnell conducted sampling on-site and offsite and concluded that




                                                       6
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 7 of 47




    contamination at the TFM Smelter site had caused elevated levels of one or more metals at offsite

    locations. Id. at CBS_OPS-026725.

    13.      Soil sampling was conducted outside the TFM Smelter site to determine “the presence and

    extent of contamination due to potential aerial distribution of metals from the TFM smokestack and

    historical placement.” Id. at CBS_OPS-026726. The data did not support a finding that aerial

    dispersion of contaminants from the TFM Smelter was a likely pathway for higher metal levels in

    offsite properties. Id. Instead, Burns & McDonnell concluded that the historical placement of

    smelter waste in the community was the likely cause for the presence of contaminants in the soil,

    because smelter waste was visible in adjacent properties with metal levels in excess of the screening

    levels. Id. at CBS_OPS-026811.

    14.      The EPA hired CH2M Hill to conduct a supplemental RI/FS to “1) to obtain sufficient data

    to evaluate the potential soil contamination of offsite residual properties resulting from the use of

    smelter waste as fill material and 2) to evaluate the potential soil contamination of the area

    surrounding the site resulting from the release and dispersion of airborne particulates . . . .”

    Plaintiff’s Ex. 301, at CA-C0042553. CH2M Hill developed an air dispersion model to guide in the

    selection of sites for soil sampling, but the supplemental RI/FS noted that there was little historical

    information concerning the operation of the TFM Smelter. Id. at CA-0042585. CH2M Hill knew

    the period of operation of the facility and the approximate location of emission sources, but it did

    not know certain details about the furnaces, the size of the particulates, the exhaust temperature, and

    velocity and emission rates for the particulates. Id. CH2M Hill relied on local meteorological data

    and known information about the location of the emission sources, and it made assumptions

    concerning the unknown variables to complete the air dispersion modeling. Id. The modeling


                                                      7
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 8 of 47




    provided contour plots showing where higher amounts of particulates would likely have impacted,

    and the greatest deposition was on-site or very near the TFM Smelter site. Id. at CA-C0042586.

    Some amounts of particulates were likely carried downwind, and the modeling estimated that 0.6

    percent of the maximum deposition could have been carried one and a half miles from the TFM

    Smelter site. Id.

    15.       CH2M Hill collected soil samples from residential properties in Collinsville and also

    conducted more focused sampling in an attempt to determine if aerial dispersion was a likely

    pathway for the distribution of contaminants from the TFM Smelter. Id. at CA-C0042595.

    Sampling was also conducted at 201 residential properties to assess the extent to which smelter

    waste was used as fill material by local residents in Collinsville, and 10 of the properties had an

    excess level of lead, arsenic, or cadmium. Id. at CA-C0042653. Visible smelter waste was present

    at two of the locations, and the other eight properties were located in an older part of Collinsville that

    was directly north of the TFM Smelter site. Id. at CA-C0042654. Out of the eight properties

    without visible smelter waste, CH2M Hill concluded that five of these properties were located near

    older roads that were made using smelter waste. Id. As for aerial dispersion of particulates, the

    targeted sampling did not reveal contamination in the areas that were most likely to be affected

    according to CH2M Hill’s air dispersion modeling, and the evidence did not support a finding that

    airborne particulates were the cause of contamination near the TFM Smelter site. Id. Instead,

    contaminated residential soil was likely attributable to the historical placement of smelter waste, and

    there was no discernable trend or pattern to the placement of these materials. Id. at CA-C0042655.

    16.      In November 2008, the EPA issued a Record of Decision (ROD) for the TFM Smelter site

    selecting a remedy for the cleanup of approximately 200,000 cubic yards of soil and waste material


                                                        8
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 9 of 47




    located at the site. Joint Ex. 10, at CA-C0031129. ODEQ performed the remedy selected by the

    EPA, which included the excavation of contaminated soil and waste materials at the site. Dkt. # 307,

    at 70. The remedy focused on the cleanup of the TFM Smelter site, and the EPA deferred to ODEQ

    for cleanup of offsite residential properties. Id.

    The 2009 Consent Decree

    16.      On May 28, 2009, ODEQ filed a case in the United States District Court for the Northern

    District of Oklahoma seeking judicial approval of a proposed consent decree between ODEQ and

    Cyprus. Oklahoma Department of Environmental Quality v. Cyprus Amax Minerals Company, 09-

    CV-326-TCK-FHM (N.D. Okla); Plaintiff’s Ex. 320.

    17.     The consent decree defines the “Site” to be remediated as follows:

           “Site” shall mean all residential properties, commercial properties, houses of
           worship, childcare facilities, alleys, vacant fields, parks and schools located within
           the corporate limits of the City of Collinsville or within one mile of such limits or
           anywhere Waste Materials from the former Bartlesville Zinc Company Smelter Site
           have come to be located. “Waste Materials” shall mean (1) any “hazardous
           substance” under § 101(14) of CERCLA, 42 U.S.C. § 9601(14); (2) any “pollutant
           or contaminant” under § 101(33) of CERCLA, 42 U.S.C. § 9601(33); and (3) any
           “waste” under [OKLA. STAT. tit. 27A, §§ 1-1-201(16)].

    ODEQ had used a similar definition of “Site” for the cleanup of other smelter sites, and ODEQ

    believed that limiting the “Site” to properties within Collinsville only would exclude potentially

    contaminated residential properties. Dkt. # 307, at 95.

    18.     Cyprus agreed to develop and implement a remedial action work plan within 60 days of the

    date the consent decree became effective. Plaintiff’s Ex. 320, at CBS_OPS-018251. In exchange,

    ODEQ agreed not to sue or bring any other civil or administrative actions against Cyprus. Id. at

    CBS_OPS-018258. The consent decree provided Cyprus protection from the contribution claims



                                                         9
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 10 of 47




    of other PRPs to “the fullest extent allowed by law,” but the consent decree does not prevent Cyprus

    from seeking contribution from other PRPs. Id. at CBS_OPS-018261.

    19.      Pursuant to the consent decree, Cyprus agreed to remediate 10 properties on an expedited

    basis that had been identified as having exceedances of lead, arsenic or cadmium during the initial

    sampling. Joint Ex. 17, at CBS_OPS-021803; Dkt. # 307, at 71-72. ODEQ wanted these properties

    cleaned up as soon as possible, because these were “high access” areas such as parks and schools and

    children would likely come into contact with contaminated soil. Dkt. # 307, at 71-72, 79-80. Two

    additional properties where daycare facilities were located were added to the interim remedial action

    as more soil sampling was conducted in Collinsville. Joint Ex. 17, at CBS_OPS-019768. The

    remedy requested by ODEQ was the removal of soil to a depth where the average concentration of

    lead, arsenic, and cadmium were below screening levels, and this included the removal of any visible

    smelter waste on the properties. Joint Ex. 16, at CBS_OPS-021807. Cyprus completed the work

    in 2010 and 150 cubic yards of smelter waste were removed from 5 of the remediated properties.

    Joint Ex. 17, at CBS_OPS-019771.

    The Collinsville Soil Program

    20.       On February 20, 2009, the ODEQ issued the Collinsville Soil Program (CSP) Action

    Memorandum for the evaluation of potential smelter impacts within Collinsville and adjacent areas.

    Joint Ex. 11, at CBS_OPS-013214. ODEQ “identified a need to assess and, if necessary, cleanup

    areas outside the two smelter sites,” and ODEQ listed “[h]istoric smelter emissions and transport of

    smelter material offsite” as the pathways for migration of contaminants from the smelters to offsite

    areas. Id. at CBS_OPS-013215. ODEQ stated that approximately five percent of properties that had

    been evaluated contained concentrations of at least one metal in excess of the CSP remediation


                                                     10
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 11 of 47




    standards, and there was no discernable pattern for the distribution of the contaminants. Id. The

    number of properties needing remediation could not be determined until additional sampling was

    completed. Id.

    21.      The CSP Action Memorandum explains that sampling of residential properties would be

    conducted on a voluntary basis, and Cyprus would engage in community outreach to inform residents

    of the availability of soil sampling under the CSP. Id. at CBS_OPS-013216. Each property would

    be divided into yard areas and soil samples at various depths would be taken from each area, and any

    yard area containing average metal concentrations in excess of the CSP remediation standards would

    be remediated. Id. at CBS_OPS-013217. Cyprus agreed to perform the remedy selected by ODEQ

    as part of the consent decree, and a copy of the CSP Action Memorandum was attached to the

    consent decree.

    22.      Cyprus’ contractor, Shaw Environmental, Inc. (Shaw), prepared a Soil Sampling and

    Analysis Plan for the CSP, and the study area for the CSP was approximately 48 square miles. Joint

    Ex. No. 14, at CA-C0031635; Dkt. # 314, at 48-49. The study area was divided into subareas

    referred to as “Downtown” and “Surrounding Area,” and the entire study area included

    approximately 8,000 properties. Joint Ex. No. 24, at CA-C0399876. Properties were eligible for

    sampling under the voluntary soil sampling program if the property was developed or planned for

    development for private or public use and there was sufficient accessible area for sampling and

    excavation. Id. Undeveloped and industrial properties were not included with the scope of the soil

    sampling program. Id. ODEQ requested that Cyprus focus on the Downtown subarea due to the

    higher volume of exceedances in that area, but contaminated properties were spread throughout the

    study area. Dkt. # 307, at 79, 88.


                                                    11
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 12 of 47




    23.      Shaw developed a Remedial Action Work Plan based on recommendations from ODEQ

    and the EPA that a comprehensive soil remediation program was needed to protect local residents

    from high concentrations of metals in the soil that could not be explained by natural causes alone,

    and the higher levels of metals were attributed to the presence of the two former zinc smelting

    facilities near Collinsville. Joint Ex. 18, at CBS_OPS-021429. The objective of the CSP cleanup

    was to “excavate and replace soil within individual yard areas at a given property where soil

    concentrations of arsenic, cadmium, or lead exceed the [ODEQ] remediation standards. Id. at

    CBS_OPS-021430. However, as laid out in the Soil Sampling and Analysis Plan, a large scale

    sampling program was necessary to identify properties with metal exceedances, and the sampling

    was part of the remedy that ODEQ was requiring Cyprus to perform under the CSP. Joint Ex. 14,

    at CA-C0031634.

    24.       To encourage participation in the voluntary soil sampling program, Cyprus established a

    local office in Collinsville and published announcements in The Collinsville News. Joint Ex. 24,

    at CA-C0399879. Cyprus held two open house events at the Collinsville high school and set up a

    website with information about the soil sampling program. Id. At the request of ODEQ, Cyprus also

    sent letters to each owner of a property eligible for sampling and sent representatives to make door-

    to-door contact with Collinsville residents. Id. at CA-C0399880; Dkt. # 307, at 77-78. Out of 7,968

    eligible properties, Cyprus conducted sampling at 3,492 properties and a total of 78,786 samples

    were taken during the CSP. Joint Ex. 24, at CA-C0399885.

    25.     Sampling for the CSP primarily concluded by June 2013, and soil cleanup of contaminated

    properties took place between August 2012 and September 2013. Id. at CA-C0399888. A total of

    322 residential properties had an exceedance of lead, arsenic, or cadmium, and three non-residential


                                                     12
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 13 of 47




    properties also had exceedances of lead and arsenic Id. at CA-C0399886. Certain properties had

    an exceedance of a single metal, such as arsenic, and ODEQ required Cyprus to remediate all

    properties, because ODEQ viewed the presence of a high concentration of a single metal as a

    significant risk to human health and safety. Dkt. # 307, at 89-90. ODEQ did not independently

    determine the cause of the presence of a hazardous substance at each property unless Cyprus

    requested a consultation, and ODEQ relied of the findings in the CSP Action Memorandum that

    waste material from the smelter sites was responsible for contamination with the CSP study area.

    Id. at 17.

    26.      In one instance, Cyprus made a request to ODEQ to be relieved from remediating certain

    properties with metal exceedances, because the exceedances were likely not attributable to waste

    materials from the smelter facilities. Cyprus’ project manager, Alicia Voss, believed that two

    adjacent properties referred to as the Tillman and Vargas properties had metal exceedances for

    reasons other than smelter waste, and she advised ODEQ that these properties were outside the scope

    of the CSP. Dkt. # 308, at 102-03. The properties were located at the site of a former coal strip

    mine, and arsenic was found at all levels of the soil due to shale and coal deposits. Id. at 103-104.

    ODEQ agreed that Cyprus was not required to perform soil remediation at these properties. Id. at

    106.

    TCI Declined to Participate in the Cleanup of the TFM Smelter and the CSP

    27.    Cyprus’ original complaint named TCI, Viacom, CBS Corporation, and CBS Operations, Inc.

    as defendants. Jeffrey Groy, senior counsel for CBS Corporation, testified that NJZ merged into

    another entity known as “Gulf and Western,” and TCI is the corporate successor to Gulf and

    Western. Dkt. # 311, at 77. Viacom Inc., CBS Corporation, and CBS Operations, Inc. had a


                                                     13
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 14 of 47




    corporate relationship with Gulf and Western or a related entity, Paramount Communications, Inc.,

    and Viacom, Inc., CBS Corporation, and CBS Operations, Inc. communicated with the EPA or

    ODEQ concerning potential liability for the TFM Smelter site and offsite areas affected by hazardous

    substances disposed of at the TFM Smelter site. See Dkt. # 2, at 12-13.

    28.       On April 13, 1995, Cyprus sent a letter to Viacom requesting that it agree to voluntarily

    participate in a cleanup of the TFM Smelter and offsite areas, because Viacom had a close

    connection to NJZ and the TFM Smelter. Plaintiff’s Ex. 491. Cyprus stated that the BZ and TFM

    Smelters shared the same waterways and airways, and it would be beneficial for Cyprus and Viacom

    to cooperate with at least the offsite cleanup. Id. Viacom took the position that it had no corporate

    relationship with TFMC and, even if there were a relationship, the TFM Smelter was no longer

    operating when Viacom acquired NJZ. Plaintiff’s Ex. 492.

    29.        ODEQ sent a follow-up letter to Viacom’s attorney, Groy, supplying documentation

    showing that NJZ exercised a significant level of control over the operations of TFMC, and ODEQ

    invited Viacom to participate in a voluntary cleanup of the TFM Smelter site. Plaintiff’s Ex. 493.

    Groy responded that the evidence provided by ODEQ did not demonstrate that NJZ exercised any

    control over the operations of TFMC, and Groy asserted that a court would not be likely to pierce

    the corporate veil to impose liability on a successor entity of NJZ. Plaintiff’s Ex. 494.

    30.       In April 1999, the EPA sent a request for information to Viacom about contamination

    located at the TFM Smelter, and the EPA subsequently sent a formal invitation for Viacom to

    participate in the cleanup of the TFM Smelter site. Plaintiff’s Ex. 497, 498. Groy met with

    representatives of the EPA, but Viacom declined to commit to participating in a cleanup of the TFM

    Smelter site. Plaintiff’s Ex. 499.


                                                     14
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 15 of 47




    31.      The EPA remained in contact with Groy about the potential cleanup of the TFM Smelter site,

    and Viacom continued to assert that NJZ and its corporate successors had no liability for the disposal

    of hazardous substances by TFMC. Plaintiff’s Ex. 503. In 2009, ODEQ sent a letter to Groy

    affirmatively stating that the corporate successors of NJZ were liable for the cleanup of the TFM

    Smelter site and offsite impacts caused by the disposal of hazardous substances at the TFM Smelter.

    Plaintiff’s Ex. 513. TCI, Viacom, CBS, Corporation, and CBS Operations, Inc. have refused to

    participate in the cleanup of the TFM Smelter site or the CSP, and Groy testified that the Court’s

    opinion and order (Dkt. # 183) finding that TFMC was the alter ego of NJZ had no effect on TCI’s

    decision regarding NJZ’s liability for the disposal of hazardous substances by TFMC. Dkt. # 311,

    at 79.

    II.        Elements of CERCLA Liability

    Covered Person

    32.         The Court must initially consider whether TCI is a “covered person” for the purpose of

    CERCLA liability. An entity may be deemed a “covered person” if it is the “owner or operator of

    a vessel or facility” where a hazardous substance was disposed or it was “the person who at the time

    of disposal of any hazardous substance owned or operated any facility at which such hazardous

    substance were disposed . . . .” 42 U.S.C. § 9607(a). Cyprus also argues that TCI could be liable

    under a theory that TCI “by contract, agreement, or otherwise arranged for disposal or treatment” of

    a hazardous substance. Id. However, Cyprus acknowledged during its closing argument that

    arranger liability will not apply if the Court determines that the smelter facilities and the study area

    of the CSP are one facility for the purpose of CERCLA liability. Dkt. # 319, at 19. The Court

    previously determined that the term “facility” includes the two smelter sites and the study area of the


                                                      15
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 16 of 47




    CSP, and the evidence presented at trial has not caused the Court to revisit this finding. Dkt. # 244,

    at 19. Therefore, arranger liability does not apply in this case and judgment should be entered in

    favor of TCI on these claims (Counts IV and VI).

    33.    TFMC was the owner of the TFM Smelter, and TFMC was a subsidiary of NJZ. The Court

    determined in a prior opinion and order that TFMC was the alter ego of NJZ, and TCI is the

    successor entity to NJZ. Dkt. # 183. Therefore, TCI may be held liable for contribution to Cyprus

    under a former owner or operator theory if Cyprus can show that hazardous substances disposed of

    at the TFM Smelter were found in the CSP study area and those hazardous substances caused Cyprus

    to incur response costs.

    34.     The parties’ dispute on this element of CERCLA liability primarily focuses on whether TCI

    disposed of a hazardous substance within the CSP study area. The evidence presented at trial

    focused on two potential pathways for smelter waste to move from the TFM Smelter to areas within

    or near Collinsville. First, Cyprus argues that air emissions from the TFM Smelter were carried

    north from the smelting facilities, and particulates containing hazardous substances deposited in the

    soil in Collinsville. Second, Cyprus argues that waste materials from the TFM and BZ Smelters

    were taken from the smelter facilities by members of the community and were intentionally placed

    in the soil within the CSP study area.

    Aerial Dispersion

    35.     The parties dispute whether direct air emissions can legally constitute a plausible migration

    pathway of particulates from the TFM Smelter to the CSP study area. In a prior opinion and order,

    the Court determined that air emissions generated by operation of a smelter facility do not qualify

    as “disposal” under § 9607, but the Court left open the possibility that fugitive air emissions from


                                                     16
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 17 of 47




    waste intentionally placed on the TFM Smelter site could have been a contributing factor in the

    dispersion of contaminants. Dkt. # 244, at 17. Due to the volume of evidence presented concerning

    air emissions at trial, the Court will consider as a factual matter whether aerial dispersion of

    contaminants from smokestacks or furnaces at the TFM Smelter actually impacted or deposited

    within the CSP study area.

    36.      The EPA and ODEQ believed that aerial dispersion of particulates from the BZ and TFM

    Smelters could have been a potential migration pathway for contaminants, and the EPA retained

    CH2M Hill to investigate this possibility. Plaintiff’s Ex. 301, at CA-C0042553. The EPA directed

    CH2M Hill to “[d]evelop[] an air dispersion model to guide in the selection of soil sample locations”

    and to “[o]btain[] signed access agreements to permit CH2M Hill onto residential properties to

    collect soil samples . . . .” Id.

    37.        CH2M Hill performed aerial dispersion modeling and determined that sites within 1.5

    radial miles of the TFM Smelter would most likely have been affected by airborne particulates from

    the smelter site. Id. at CA-C0042554. CH2M Hill obtained the necessary agreements and conducted

    sampling at 201 residential properties and 10 undisturbed air dispersion locations, and CH2M Hill

    found 18 metal exceedances at 10 residential properties. Id. Two of the residential properties

    contained visible smelter material and the EPA concluded that the exceedances at the remaining

    eight properties were likely due to the historical placement of smelter waste material. Id. at CA-

    C0042555.

    38.      Based on the sampling, the EPA concluded that approximately five percent of offsite

    residential properties were potentially affected by contamination from the historical placement of

    smelter waste, and there was no pattern or trend in the contaminated locations that would support


                                                     17
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 18 of 47




    a finding that aerial dispersion from the TFM Smelter was responsible for the presence of hazardous

    substances in Collinsville. Id. at CA-C0042655.

    39.       Cyprus retained Roberto Gasparini, Ph. D., to review CH2M Hill’s aerial dispersion

    modeling, but Dr. Gasparini did not conduct his own modeling. Dkt. # 310, at 104, 115. Dr.

    Gasparini testified that historical air modeling requires accurate data about emission rates, particulate

    size and weights, the source from which the particulates were emitted, and the direction and speed

    of the prevailing winds. Id. at 107-12.

    40.      Limited meteorological data was available from the relevant time period of 1911 to 1926,

    and there was no historical data concerning wind speed and direction that could be used for historical

    air modeling. Id. at 110. To conduct historical air modeling, it is necessary to use a wind rose of

    the prevailing winds based on contemporary data from a meteorological site, and there were several

    sites from which this data could be obtained. Id. at 112-14. CH2M Hill used data from a

    meteorological site at Skiatook, Oklahoma, but there are also meteorological sites at Claremore,

    Catoosa, and the Tulsa International Airport. Id. at 118-19. Dr. Gasparini concluded that it was

    inappropriate to rely on data from the Skiatook meteorological station, and he believed that the Tulsa

    site had a longer history of meteorological data and a less obstructed location to obtain wind data.

    Id. at 123-30.

    41.    As to emission data, there was no historical data available and CH2M Hill relied on emission

    data from another remedial investigation of a smelter site. Id. at 132. Dr. Gasparini did not believe

    the data used by CH2M Hill was representative of actual emissions from 1911 to 1926, and he

    believed that the emission rate used by CH2M Hill was arbitrary. Id. Dr. Gasparini and TCI’s air

    modeling expert, David Keen, both agreed that all of the air modeling performed allowed for the


                                                       18
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 19 of 47




    potential deposition of some amount of particulates carried by the prevailing winds into Collinsville.

    Dkt. # 310, at 139-40; Dkt. # 314, at 26-27.

    42.      Even if the Court assumes that aerial dispersion is “disposal” as a matter of law, the Court

    finds no evidence of a pattern or trend from the actual sampling conducted in the CSP study area

    that would support a finding that aerial dispersion was a viable migration pathway for contaminants

    from the TFM Smelter. The location of contaminated properties within the CSP study area is

    random and not consistent with an aerial plume associated with the dispersion of airborne

    particulates. Aerial dispersion may have been theoretically possible under modeling performed by

    CH2M Hill and Dr. Keen, but Cyprus has not shown that aerial dispersion is a viable migration

    pathway that can be verified with evidence derived from soil sampling within the CSP study area.

    As noted by TCI’s expert, Jay Vandeven, the TFM and BZ Smelters operated over 100 years ago for

    a relatively short period of time, and intervening events such as the Dust Bowl and the passage of

    time would have obscured or destroyed evidence of aerial dispersion. Dkt. # 314, at 85. The Court

    also notes that any alleged errors in the air modeling are irrelevant, because Cyprus actually

    conducted sampling throughout the CSP study area and no pattern for the location of hazardous

    substances emerged. Cyprus has not shown by a preponderance of the evidence that aerial dispersion

    resulted in the disposal of hazardous substances into the CSP study area and, as a factual matter, the

    Court does not find that aerial dispersion of particulates is a viable migration pathway for hazardous

    substances to travel from the TFM Smelter to Collinsville.

    Historical Placement of Smelter Waste

    43.       Cyprus argues that the historical placement of smelter waste on residential and other

    properties within the facility was a viable migration pathway for hazardous substances to have


                                                     19
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 20 of 47




    traveled from the TFM Smelter to the CSP study area. TCI’s witnesses do not dispute that this was

    a common practice in the relevant time period, but TCI argues that any smelter waste found in the

    facility came from the BZ Smelter only.

    44.      ODEQ’s representative, Amy Brittain, testified that smelter waste was widely used by

    residents of Collinsville, and this practice was common to other smelter sites at which she has

    supervised remedial work. Dkt. # 307, at 74, 113. ODEQ tracked locations where visible smelter

    waste was found during its investigation. Id. at 66. The maps prepared by ODEQ were offered as

    demonstrative exhibits at trial and there was no pattern or trend as to the placement of smelter waste.

    45.      Due to the lack of a pattern or trend concerning the location of smelter waste in the

    community, ODEQ had concerns about children and families being exposed to harmful contaminants

    in smelter waste, and ODEQ encouraged the citizens of Collinsville to have their property sampled

    for hazardous substances associated with smelter waste. Id. at 76-77. Cyprus established an office

    in Collinsville to promote the CSP, and Cyprus contacted local residents and engaged in community

    outreach to encourage residents to participate in voluntary soil sampling. Id. at 78-79.

    46.     ODEQ had no way to distinguish whether visible smelter material originated from the BZ

    or TFM Smelter, and ODEQ assumed that any visible smelter waste found in the CSP study area

    could have originated from either smelter site. Dkt. # 308, at 17, 29. Cyprus’ expert, A.J. Gravel,

    testified that there are few historical records concerning the operation of the BZ and TFM Smelters

    or the removal of waste from the sites. Dkt. # 310, at 17. Most of the records that are available are

    not primary sources, such as corporate records, but most of the information that he relied upon to

    form his opinions came from secondary sources such as newspapers or trade literature. Id. He also

    noted that the BZ and TFM Smelters were unregulated by any governmental entity, and the type of


                                                      20
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 21 of 47




    environmental data available from government sources in the present is not available for historical

    smelter sites. Id. at 18.

    47.      Gravel testified that smelter waste was historically used by residents of communities in

    which a smelter operated for road and sidewalk building and smelter waste was directly placed on

    residential properties for various purposes, and this practice occurred “without exception” at every

    smelter site that he has visited. Dkt. # 310, at 26. Smelter waste was plentiful and took up space at

    the smelter facility, and smelter facilities regularly made the waste materials available to employees

    or members of the community to take home. Id. at 29.

    48.     Articles in the Collinsville Times discuss the use of broken retorts and clinkers as fill for

    building roads in and around Collinsville. On April 24, 1913, the Collinsville Times reported that

    local citizens formed a committee for the purpose of repairing a road using broken retorts and cinders

    from “the smelters.” Plaintiff’s Ex. 108. The committee members visited “the smelters” and

    arranged for the transportation of the broken retorts and clinkers to the place where the road was

    being constructed. Plaintiff’s Ex. 109. The smelters donated fifty railroad cars full of smelter waste

    for the project, and Gravel testified that 50 railroad cars would have equaled two and a half tons of

    smelter waste. Plaintiff’s Ex. 110; Dkt. # 310, at 33. Both the BZ and TFM Smelters were operating

    when this occurred, but the newspaper articles do not specify if the waste material came from one

    or both smelters.

    49.      The Collinsville Star reported on March 24, 1917 that a road was constructed using broken

    retorts and cinders from smelting facilities. Plantiff’s Ex. 178. The first load of broken retorts was

    from the BZ Smelter, but the article states that 151 loads of broken retorts and 50 loads of cinders




                                                     21
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 22 of 47




    were delivered later in the day without specifying whether the deliveries came from the BZ or TFM

    Smelters. Id.

    50.       On February 11, 1915, the Collinsville News reported that the city of Collinsville used

    broken retorts and cinders to repair a section of South 12th Street, and Dr. Stevens observed that this

    road leads to the BZ Smelter. Defendant’s Ex. 50; Dkt. # 313, at 31. The article does not state

    whether the broken retorts and cinders came from the BZ or TFM Smelter.

    51.      Dr. Stevens testified about a series of newspaper articles concerning an event known as

    “Good Roads Day” that was held in Collinsville in March 1917. The Business Men’s League in

    Collinsville organized an effort to improve local roads, and smelter waste from the BZ Smelter was

    used as construction material for the road improvements. Defendant’s Exs. 82, 83, 84, 87.

    52.     Dr. Stevens’ testimony makes little or no mention of the routine use of smelter waste by the

    residents of Collinsville, and her testimony is focused on large-scale community projects involving

    the use of smelter waste. The Court does not find that her testimony is particularly helpful or

    relevant to resolving whether the smelter waste actually remediated by Cyprus came from the BZ or

    TFM Smelter. The soil sampling and remedial work for which Cyprus seeks contribution primarily

    took place at residential properties, and there is no evidence submitted by either party suggesting that

    small-scale use of smelter waste by local residents would have been reported in local newspapers.

    Even if the Court assumes that Dr. Stevens is correct that smelter waste for road building came only

    from the BZ Smelter, the evidence cited by Dr. Stevens does not assist the Court in determining

    whether waste from the BZ and TFM Smelters was used by the residents of Collinsville for small-

    scale or residential projects.




                                                      22
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 23 of 47




    53.     Vandeven testified that the operations of the BZ and TFM smelters were substantially the

    same with some subtle differences, and the two facilities were essentially next door to each other.

    The BZ smelter had a heap-roasting operation and was larger than the TFM Smelter, but the TFM

    Smelter operated for a longer period of time. Id. at 46.

    54.     Vandeven examined the geographical features of the areas encompassing the Smelter sites

    and the CSP, and he noted that there were coal deposits and shale formations very close to the

    surface. Id. at 50-51. This results in a naturally occurring concentration of arsenic in the soil. Id.

    Vandeven also testified that man-made sources of lead, such as lead based fuel or paint, could also

    contribute to elevated lead levels in the soil. Id. at 53. The chemical signature of waste from a zinc

    smelter includes elevated concentrations of arsenic, lead, cadmium, and zinc. Id. at 55.

    55.      The BZ smelter used a “clinkering” or “heap-roasting” process in which the residue from

    the retorts was spread out on the ground and roasted a second time to concentrate silver in the ore.

    Id. at 56. The ore would then have been sent offsite for further recovery of valuable metals. Id. The

    TFM Smelter did not employ a similar process. Id.

    56.       Aerial photographs from 1943 showed the condition of the BZ and TFM Smelter sites

    before either site was remediated. Vandeven noted that he could not determine where most of the

    waste material from the BZ Smelter would have been placed, but there were visible piles of waste

    left at the TFM Smelter. Id. at 61. There was limited access by road to the waste piles at the TFM

    Smelter, and the public may have had easier access to waste materials at the BZ Smelter. Id. at 62-

    63.

    57.      Vandeven’s opinion that smelter waste was not removed off site from the TFM Smelter

    relies, in part, on Dr. Stevens’ expert report. Dr. Vandeven opined that smelter waste was more


                                                     23
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 24 of 47




    easily accessible from the BZ Smelter and it would have been difficult for members of the public to

    access smelter waste at the TFM Smelter. Id. at 72.

    58.      Gravel testified that it would not have been “newsworthy” for ordinary citizens to take

    smelter waste and use it for home improvement projects, and newspaper articles mention only large-

    scale use of smelter waste in the community. Dkt. # 310, at 37. Gravel opined that references to

    “smelters” in local newspapers and the common historical use of smelter material for household

    projects supported an inference that the citizens of Collinsville removed smelter waste from the BZ

    and TFM Smelters. Id. at 93.

    59.    The evidence is undisputed that smelter waste has been found on residential properties, and

    the focus of the CSP has been the cleanup of this type of smelter waste, rather than any smelter waste

    that was used as road construction material. The Court does not find that evidence concerning the

    source of smelter waste used in road construction is particularly helpful in assessing whether the

    citizens of Collinsville obtained smelter waste from the BZ or TFM Smelter for residential projects.

    Even if road building were relevant, most of the newspaper articles cited by the parties do not clearly

    state whether the smelter waste came from the BZ or TFM Smelter. There are significant gaps in

    the historical record due to the passage of time and the lack of governmental environmental records,

    and the Court does not construe ambiguous references in newspapers to “the smelters” to refer only

    to the BZ Smelter.

    60.     The Court finds that the placement of smelter waste in residential areas by members of the

    community is a viable migration pathway for the disposal of a hazardous substance within the CSP.

    Gravel’s testimony concerning the historical use of smelter testimony is credible and is supported

    by evidence showing that smelter waste has regularly been found during soil sampling conducted


                                                      24
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 25 of 47




    during the CSP. Brittain also testified that she has worked on cleanups at other smelter sites, and

    residential use of smelter waste is a common feature in communities near former smelter sites. The

    Court also finds that it was reasonable for ODEQ to assume that visible smelter waste in the CSP

    study area could have come from either the BZ Smelter or the TFM Smelter. TCI has not shown that

    there is any means of differentiating between waste generated by the smelter facilities, and ODEQ

    or Cyprus was not required to tie the waste to a particular smelting facility to establish that waste

    from the TFM Smelter migrated into Collinsville. Cyprus has met its burden to show that TCI may

    be liable under CERCLA as a former owner or operator of a facility where a hazardous substance

    was disposed.

    Release of Hazardous Substances by TCI Caused Cyprus to Incur Response Costs

    61.    CERCLA defines “release” as “any spilling, leaking, pumping, pouring, emitting, emptying,

    discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including

    the abandonment or discarding of barrels, containers, and other closed receptacles containing any

    hazardous substance or pollutant or contaminant).” 42 U.S.C. § 9601(22). The Court has already

    determined that Cyprus has met its burden to show by a preponderance of the evidence that waste

    materials from the TFM Smelter were placed inside the CSP study area. Based on this finding, the

    Court finds that the release of hazardous substances from the TFM Smelter caused Cyprus to incur

    response costs to sample for and remediate contamination caused by the placement of waste

    materials in the CSP study area.

    62.      Cyprus incurred a substantial amount of costs to investigate the possibility that aerial

    dispersion of particulates during the operation of the smelting facilities caused or contributed to the

    presence of hazardous substances in Collinsville. The Court has rejected Cyprus’ assertion that air


                                                      25
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 26 of 47




    emissions from the smelter facilities constitute a plausible migration pathway for the presence of

    hazardous substances within the CSP study area. However, ODEQ had a reasonable basis to explore

    whether air emissions from the BZ and TFM Smelters caused or contributed to the presence of

    hazardous substances in Collinsville and, as the Court has noted in a prior opinion and order, it is

    not necessary for Cyprus to prove actual contamination from air emissions to recover the costs of

    investigating a likely cause of contamination. Dkt. # 244, at 24.

    63.       TCI challenges specific recovery costs incurred by Cyprus, such as the remediation of

    properties with single metal exceedances and sampling costs related to aerial dispersion, and TCI

    argues that such costs were unnecessary. However, Cyprus has met its burden to show that the

    release or threatened release of hazardous substances from the TFM Smelter caused it to incur

    response costs, and it is not necessary at this stage of the analysis for Cyprus to prove that all of its

    response costs are recoverable. The Court will consider TCI’s arguments concerning the recovery

    of disputed response costs in the context of the necessity of the work and compliance with the

    National Contingency Plan (NCP).

    Necessity of Work

    64.      Cyprus has the burden to show that the costs incurred in the performance of the CSP were

    necessary, and there must be a nexus between the costs and an actual effort to respond to

    environmental contamination. Cyprus claims that it incurred $31,700,156 in costs that were

    necessary to respond to the release or threatened of a hazardous substance. Dkt. # 310, at 60;

    Plaintiff’s Ex. 12A, at 1.

    65.    Gravel reviewed invoices submitted by ODEQ, Arcadis, Bridgewater Group, Candy Thomas

    & Associates, Conestoga Rovers & Associates, Dynamic Carpet Care LLC, Environmental


                                                       26
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 27 of 47




    Restoration LLC, Brenda Stadel d/b/a Grapevine Design, Mike Cooper, Peter Webb Public Relation,

    Shaw Environmental, SID Steadman, and Western EcoSystems Tech, and the total amount paid by

    Cyprus was $32,831,303. Plaintiff’s Ex. 12A, at 1. Gravel determined that not all of the costs paid

    by Cyprus were necessary response costs, and he reduced this amount to $31,700,156 for the purpose

    of Cyprus’ contribution claim. Dkt. # 310, at 60.

    66.     Initial sampling results in Collinsville showed that approximately five percent of residential

    properties were contaminated by one or more metals associated with smelter waste. Joint Ex. 11,

    at CBS_OPS-013215. The BZ and TFM Smelters are located approximately one mile from

    Collinsville and approximately one-quarter of a mile apart from each other, and it was reasonable

    for ODEQ to believe that additional sampling of residential properties was necessary to determine

    if waste materials from the smelter sites was the cause of the contamination.

    67.    TCI argues that certain metals could be present in the soil in the CSP study area due to other

    natural and manmade causes that have nothing to do with the presence of the BZ and TFM Smelters.

    From about 1900 to 1920, coal mining was widespread in and around Collinsville, and coal mining

    took place on approximately 800 acres in the Collinsville area. Dkt. # 314, at 50; Defendant’s Ex.

    590. The former Collinsville Strip mine was located in the northeast area of Collinsille several miles

    away from the smelter facilities, but coal mining also took place near the BZ and TFM Smelters.

    Defendant’s Ex. 558, at DX558.0305; Defendant’s Ex. 590, at DX590.001. Vandeven testified that

    the Seminole formation and the Dawson coal deposits are located near Collinsville, and these areas

    have a high level of naturally-occurring arsenic. Dkt. # 314, at 50-52.

    68.     Vandeven testified that single metal exceedances were not necessarily caused by smelter

    waste, and other causes could have been lead-based paint and fuel, herbicides, treated wood, and


                                                     27
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 28 of 47




    environmental factors such as shallow sub-surface concentrations of shale and coal. Dkt. # 314, at

    50-53. Certain pesticides used in Oklahoma also contained arsenic. Deposition of John Fenn, at

    116.

    69.     The most substantial response costs incurred by Cyprus during the CSP were the costs

    associated with taking almost 79,000 soil samples. Vandeven claims that Cyprus could have

    substantially reduced its response costs by using information already in its possession to limit the

    number of samples, and he challenged the size of the study area and the voluntary nature of the soil

    sampling program. Dkt. # 314, at 93-95. He further testified that most of the remediation costs

    incurred by Cyprus were attributable to arsenic-only cleanups, and he believes that the presence of

    arsenic alone was not indicative of smelter waste. Id. at 96-97.

    70.    The Court notes the large size of the CSP study area and the large number of soil samples

    in relationship to the amount of affected properties, but finds that this case presents a unique

    situation in which it was reasonable for Cyprus to incur substantial sampling costs in relation to the

    much smaller amount of costs incurred for actual remediation. Brittain testified that there was no

    discernable pattern or trend to the location of visible smelter material or the locations with

    exceedances of certain metals, and ODEQ determined that it was necessary for the health and well-

    being of people living in Collinsville to locate and remove contamination caused by smelter waste.

    Dkt. # 307, at 76. Contaminated properties were found throughout the CSP study area and 9.3

    percent properties sampled showed exceedances for at least one the metals. Joint Ex. 24, at CA-

    C0399886. The evidence also shows that the overall size of the study area was approximately 48

    square acres, but the vast majority of the sampling took place in the downtown area of Collinsville




                                                     28
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 29 of 47




    where there was the greatest risk of harm to people in the community from exposure to hazardous

    substances.

    71.     The Court rejects TCI’s argument that certain response costs were unnecessary due to the

    possibility that metals could have been present due to other causes, such as coal strip mining or

    naturally occurring mineral formations. Contaminants such as lead or arsenic could exist in certain

    areas within the CSP study area for reasons other than the operation of the former BZ and TFM

    Smelters, but this does not mean that smelter waste would not also be present in those same areas.

    The evidence establishes that smelter waste was distributed randomly throughout the community,

    and ODEQ, not Cyprus, determined that it was necessary for the health and safety of the residents

    of Collinsville to remediate properties with an exceedance of a single metal. Dkt. # 308, at 89.

    Vandeven testified that remedial work is generally deemed necessary if the work was ordered by a

    state agency. Dkt. # 316, at 37-38. TCI argues that Cyprus made no effort to determine the source

    of contamination found within the CSP study area, but TCI has offered no evidence that this type of

    analysis would have been successful or cost-effective.

    72.     Voss testified that there were at least two instances in which Cyprus declined to remediate

    arsenic-only exceedances, because the arsenic was present four feet below the surface and all the way

    up to the surface. Dkt. # 308, at 103. Cyprus conducted historical research and found that coal strip

    mining had previously taken place on the properties, and Cyprus determined that the coal mining,

    not smelter waste, caused the arsenic exceedance. Id. This evidence establishes that Cyprus was

    aware of other causes of single metal exceedances and took action to mitigate its response costs

    when smelter waste was not the likely cause of the exceedance.




                                                     29
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 30 of 47




    73.      The Court notes Vandeven’s criticism of the voluntary sampling program and the large

    number of soil samples taken during the CSP, and his opinions would have greater weight in a

    situation where the location of hazardous substances was known before the selection of a remedy.

    However, the Court agrees with Gravel’s expert testimony that soil sampling was part of the selected

    remedy, and a larger amount of sampling than in an ordinary CERCLA cleanup can be deemed

    necessary under the specific facts of this case. Dkt. # 310, at 55.

    75.   The Court has reviewed Gravel’s testimony and his summary of the costs incurred by Cyprus

    (Plaintiff’s Ex. 12A), and finds that Cyprus incurred $31,700,156 in necessary response costs due

    to the release of a hazardous substance from the BZ and TFM Smelters.

    Substantial Compliance with NCP

    76.      The final element of a prima facie case for CERLCA liability is that the response costs

    incurred by Cyprus were consistent with the NCP, and the Court must determine if the cleanup

    conducted pursuant to the CSP substantially complied with the NCP.

    77.     Cyprus conducted work under the CSP pursuant to a consent decree with ODEQ and, in a

    previous opinion and order, the Court deferred a determination of whether Cyprus is entitled to

    presumption of compliance with the NCP. Dkt. # 244, at 28-30. Based on the evidence submitted

    at trial, the Court finds that Cyprus is entitled to a rebuttable presumption that work performed

    pursuant to the consent decree and ordered by ODEQ was consistent with the NCP.

    78.     TCI argues that Gravel is not qualified to offer expert testimony on the issue of compliance

    with the NCP, because he lacks training and expertise and he has not previously been qualified as

    an expert on this issue. Dkt. # 310, at 13. TCI claims that Gravel has not personally supervised a

    hazardous waste investigation or remedial action at a site, and he does not have a technical or


                                                     30
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 31 of 47




    scientific background in actually selecting a remedy. Id. at 63-66. The Court rejects TCI’s argument

    as to Gravel’s qualifications to offer expert testimony on Cyprus’ compliance with the NCP. Gravel

    is a senior managing director for FTI Consulting and he is the co-leader of the company’s

    environmental solutions practice. Id. at 6. Gravel has a master’s degree in international business

    from the University of Maryland, and his employment is focused on forensic history and

    environmental cost analysis. Id. at 7. Gravel has provided consulting services for businesses and

    governmental agencies at hundreds of sites across the United States, and he has been retained as an

    expert witness in 22 cases. Id. at 9-10. He has provided consulting services for cleanups of various

    types of smelting facilities, including zinc smelters. Id. at 11. The Court finds that Gravel is

    qualified to as to the issue of NCP compliance based on his education, work experience, and

    expertise in the cleanup of smelter sites.

    79.      Gravel testified that he was initially surprised at the size of the sampling area and the

    sampling costs when he began to form an opinion as to Cyprus’ compliance with the NCP. Id. at 53-

    54. However, sampling did not occur in the entire 48 square mile area, and sampling was limited

    to approximately 7 square miles of the total sampling area of the CSP. Id. Gravel also noted that

    sampling usually occurs for the purpose of an RI/FS to select a remedy, but the sampling costs at

    issue in this case were primarily incurred to determine which specific properties needed to be

    remediated. Id. at 55. Gravel believes that additional testing after selection of a remedy was a cost-

    saving measure to avoid unnecessary remediation. Id. at 56.

    80.     Gravel views the CSP as an extension of the cleanup of the BZ and TFM Smelters, and the

    remedy selected for the CSP, soil removal, was the same remedy used for the smelter facilities. Id.

    at 56-57. In terms of a “CERCLA quality cleanup,” the focus is on the remedy selected in order to


                                                     31
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 32 of 47




    ensure that the remedy meets the requirements of the NCP, and the NCP is not focused on the quality

    or amount of sampling. Id. at 57. Gravel testified that selected remedy was protective of human

    health, because removal of contaminated soil was a permanent means to prevent human exposure

    to hazardous substances within the CSP study area. Id. Gravel also testified that the selected remedy

    was cost effective, and the effectiveness of the remedy was established by the use of the same

    remedy for the cleanup of the BZ and TFM Smelters. Id.

    81.     Gravel opines that the remediation work performed to complete the CSP substantially

    complied with the NCP, and he reached this independently of any legal presumption that could be

    applicable in cases where the cleanup is performed pursuant to a consent decree. Id. at 58-59. He

    testified that he was contacted by Cyprus before any litigation was filed to verify whether the cleanup

    complied with the NCP, and Cyprus wanted an independent opinion in addition to the ODEQ’s

    approval of Cyprus’ work. Id. at 59.

    82.     Gravel acknowledged that the EPA concluded that there was no discernable pattern of

    contamination consistent with aerial dispersion of contaminates within one and a half miles of the

    TFM Smelter, and he did not dispute the EPA’s findings that any contamination found on sampled

    properties was likely due to the random placement of smelter waste. Id. at 73-76. ODEQ was

    concerned about the presence of hazardous substances within the CSP study area due to the presence

    of smelter waste, and ODEQ reasonably wanted Cyprus to conduct sampling in residential areas or

    areas that could be developed in the future. Id. at 77-78, 84-86.

    83.         Gravel conducted historical research and found newspaper articles and documents

    referencing the removal of waste materials from “smelters,” but these documents did not specifically

    reference the “Tulsa Fuel and Manufacturing” Smelter. Id. at 90-91. Even without such a specific


                                                      32
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 33 of 47




    reference to the TFM Smelter, Gravel opined that the removal of smelter waste from zinc smelters

    was such a common practice that it is reasonable to infer that smelter waste was removed from both

    the BZ and TFM Smelters for use in Collinsville. Id. at 92-93.

    84.    Vandeven was highly critical of the cleanup performed by Cyprus and he testified that the

    cleanup was not consistent with the NCP. He testified that any cleanup should be guided by a

    conceptual site model to develop an understanding of the pathways of contamination and exposure

    scenarios, and he believes that a conceptual site model is essential to developing a remedy that is

    cost-effective and protective of human health. Dkt. # 314, at 38-40. He acknowledged that it is

    often difficult to create a conceptual site model at older sites. Id. at 42. Vandeven testified that

    Cyprus had a substantial amount of data available before beginning work on the CSP, and he opined

    that Cyprus should have used this data to implement a more limited sampling program. Id. at 79-80.

    85.     EPA guidance for the cleanup of lead usually involves taking more samples closer to the

    known source of exposure and sampling further out in a concentric and systematic manner until

    clean sampling is obtained. Id. at 91. Vandeven criticized the random nature of the sampling and

    the size of the sampling area, and he opined that Cyprus did not do enough to consider other sources

    of potential contamination before conducting sampling. Id. at 92-95.

    86.   Vandeven concluded that the sampling and cleanup performed by Cyprus was not consistent

    with the NCP. He opines that there was no evidence of aerial dispersion of particulates from the

    smelter, and there was no need for a widespread sampling program as part of the CSP. Dkt. # 316,

    at 9-11. He agreed that some of the costs incurred to remediate visible smelter material in the

    community could be necessary and consistent with the NCP, but this was a relatively small amount

    of the costs incurred by Cyprus. Id. at 11.


                                                    33
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 34 of 47




    87.      Vandeven acknowledged that remedial work is generally deemed necessary if it is ordered

    by a state agency. Id. at 37. He also testified that ODEQ approved of the work performed by

    Cyprus. Id. at 77. However, he opined that ODEQ’s approval of the work does not mean that the

    cleanup complied with the NCP, and he concluded that the cleanup was not consistent with the NCP.

    Id. at 77-78.

    88.      The Court finds that Vandeven’s criticisms of the volume of sampling and the size of the

    sampling area are not entitled to substantial weight, because his assertions go primarily to sampling

    activities related to aerial dispersion. There is overwhelming evidence in the record that the primary

    source of hazardous substances within the CSP study area was the historical placement of smelter

    waste, and the placement of smelter waste was random and not susceptible to any pattern or trend.

    Cyprus could not have limited sampling based on prior data, because this type of sampling would

    not have met ODEQ’s goal of removing hazardous substances from areas of Collinsville where

    people would likely come into contact with the hazardous substances.

    89.    The Court also rejects Vandeven’s opinion that Cyprus should have refrained from sampling

    if there were other potentially other factors present that would have explained the presence of a

    hazardous substance. The presence of other potential causes for the presence of a hazardous

    substance would not have negated the need for sampling to determine whether smelter waste was

    also present, and there is sufficient evidence in the record that Cyprus considered environmental

    factors as a cause of contamination before performing remedial work.

    90.      The Court finds that TCI has not rebutted the presumption that Cyprus’ work substantially

    complied with the NCP, and Cyrpus has established this element of a prima facie case of CERCLA

    liability.


                                                     34
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 35 of 47




    Apportionment of Response Costs

    91.      The Court must next determine how the response costs should be apportioned between

    Cyprus and TCI. In making this determination, the Court’s goal is to apportion the costs “using such

    equitable factors as the Court deems appropriate.” 42 U.S.C. § 9613(f)(1).

    92.     The parties agree that neither the TFM nor BZ Smelters maintained data concerning the

    amount of waste generated when each smelter was operational or how much of that waste was

    moved offsite. Cyprus’ expert, Richard White, generated a “production proxy to measure the ability

    of each of these two smelters to contribute waste.” Dkt. # 311, at 92. White rejected the use of a

    mass balancing test to determine how much waste migrated into CSP study area based on the amount

    of waste still present at either site, because he did not have sufficient data to determine how much

    of different types of waste was actually generated at the TFM or BZ Smelters. Id. at 93-94.

    93.     The USGS kept data as to the production capacity of smelters across the country, but this

    data does not reflect actual utilization of any particular smelting facility and White reviewed

    secondary sources to determine if the TFM or BZ Smelters were running at full capacity for the full

    time period. Id. at 95. White performed a mathematical calculation of capacity times utilization to

    come up with a proxy for the amount of waste likely generated by each facility, and he made

    adjustments or corrections to utilization to account for strikes, work stoppages, or other events that

    would have affected utilization of a particular facility. Id. at 96.

    94.    The USGS tracked the number of retorts at each smelting facility. For example, the evidence

    shows that in 1912 the BZ Smelter had 5,184 retorts and the TFM Smelter had 6,232 retorts.

    Plaintiff’s Ex. 93, at CA-C0086233; Dkt. # 311, at 97. White gathered the capacity data for the years

    of operation of the TFM and BZ Smelters, and the BZ Smelter later had a substantially higher


                                                      35
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 36 of 47




    capacity during its years of operation. Plaintiff’s Ex. 556, at 2. However, the TFM Smelter operated

    approximately eight years longer than that BZ Smelter. Id. After making adjustments for utlization,

    White opined that the BZ Smelter used 58,816 retorts and the TFM Smelter used 56,810 during their

    respective years of operation. Id. White used these numbers as a proxy for actual production of the

    smelters, and he concluded that the BZ Smelter was responsible for 50.87 percent of waste

    production and the TFM Smelter was responsible for 49.13 percent of the waste production in the

    Collinsville area. Dkt. # 311, at 103.

    95.     White also reviewed a publication called Zinc Magazine, which was printed by NJZ, and

    Zinc Magazine began including employment data concerning NJZ’s facilities in 1923. Dkt. # 311,

    at 108. The data establishes that the TFM Smelter maintained a workforce through the first four

    months of 1926, and the workforce for the smelter in 1925 and 1926 was relatively consistent. Id.

    at 109. Therefore, he included the first four months of 1926 to determine the amount of waste

    material generated at the TFM Smelter.

    96.      TCI challenges the reliability of White’s conclusions as to the relative amount of waste

    generated by the TFM and BZ smelters. However, TCI has not offered an alternative method to

    determine either the production capacity or actual waste generated by the smelters. There are

    undoubtedly gaps in the historical record that could affect each smelter’s capacity or the utilization

    of the smelter, but White’s method provides a reasonable factual basis for the Court to estimate each

    party’s potential responsibility for contaminants found in the facility.

    97.    Dr. Stevens’ testimony cites specific historical events that may have affected the utilization

    of the BZ or TFM Smelters. White considered events that affected the zinc industry as a whole when




                                                     36
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 37 of 47




    adjusting the production of each facility, but he did not take into account more localized events that

    could have affected production. Dkt. # 311, at 117.

    98.     A January 1914 newspaper article states that two of the furnaces at the TFM Smelter had

    been shut off since July 1913. Defendant’s Ex. 36. Dr. Stevens testified that a local newspaper

    article showed that 375 workers at the TFM Smelter went on strike to demand higher wages. Dkt.

    # 313, at 26. The newspaper article appeared in the Tulsa World on May 30, 1918. Defendant’s Ex.

    24. Dr. Stevens also testified that the TFM Smelter shut down briefly in 1917 due to a shortage of

    gas, but her testimony and a newspaper article show that the shortage of gas affected both the TFM

    and BZ Smelters. Dkt. # 313, at 52; Defendant’s Ex. 95.

    99.    The demand for zinc dropped sharply after the conclusion of World War I, and the TFM

    Smelter shut down for a period of time in 1921. Dkt. # 313, at 58. TCI has also provided newspaper

    articles showing that Spanish Flu heavily impacted the residents of Collinsville in 1918, although

    the articles do not directly establish that the Spanish Flu affected production at the TFM Smelter.

    Defendant’s Exs. 656, 657, 658, 659, 660.

    100. The Court finds that White’s methodology provides a reasonable method for determining the

    amount of waste material generated by each smelter facility, and his production proxy provides a

    starting point for the Court’s apportionment of response costs. However, it is not clear from White’s

    testimony if he took into account the more localized events referenced by Dr. Stevens that may have

    impacted production at the TFM Smelter, and the Court finds that a downward adjustment should

    be made to account for evidence provided by Dr. Stevens. TCI has shown that the demand for zinc

    dropped after the conclusion of World War I and there was a direct local impact that was felt at the

    TFM Smelter. The Court also takes into account that the TFM Smelter continued to operate until


                                                     37
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 38 of 47




    1926 and, given the substantially longer duration of the TFM Smelter, the Court finds that the TFM

    Smelter was responsible for approximately 40 percent of the waste materials generated by the two

    smelters.

    101.    Certain equitable factors that are often considered when apportioning response costs are

    somewhat neutral in this case. For example, there is no way to distinguish between waste generated

    by the TFM or BZ Smelters, and the degree of toxicity of the hazardous substances is not as harmful

    as in some environmental contamination cases. The Court finds that each party is equally

    responsible for the presence of waste materials in the CSP study area, and the owners of the TFM

    and BZ Smelters took no steps to mitigate the spread of hazardous substances when the facilities

    were operational.

    102.    In addition to the amount of waste generated by each party, the Court finds that the most

    substantial factor is the degree of cooperation shown by Cyprus with state and federal officials to

    prevent harm to the public. In 1996, Cyprus entered into a consent agreement with ODEQ for the

    cleanup of the BZ Smelter site, and Cyprus agreed to cooperate with the cleanup of hazardous

    substances that may have migrated offsite. Cyprus fully cooperated with ODEQ in the creation and

    execution of the CSP, and Cyprus entered into a consent decree with ODEQ. In contrast, TCI and

    related entities rejected requests from the EPA, ODEQ, and Cyprus to participate in the cleanup of

    the TFM Smelter and the CSP study area. TCI argues that it had a “good faith legal defense” to

    assert that it was not liable the cleanup of the TFM Smelter and offsite areas impacted by smelter

    waste. In a prior opinion and order (Dkt. # 183), the Court found that TFMC was operated as the

    alter ego of NJZ, and the evidence supporting this finding was compelling. Much of the evidence

    showing NJZ’s substantial control over the operations of TFMC was in TCI’s possession when it


                                                    38
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 39 of 47




    declined to participate in the cleanup of the TFM Smelter and the CSP study area. The Court gives

    this equitable factor substantial weight and will make an upward adjustment based on TCI’s refusal

    to participate in the CSP.

    103.      The Court finds that Cyprus is entitled to contribution for 45 percent of the response costs

    it incurred during the CSP, and Cyprus will be award contribution in the amount of $14,265,070.20.

    II.      CONCLUSIONS OF LAW

    1.       Congress enacted CERCLA in 1980 “in response to the serious environmental and health

    risks posed by industrial pollution,” and it was intended to encourage the “‘timely cleanup of

    hazardous waste sites’ and to ensure that the costs of such cleanup efforts were borne by those

    responsible for the contamination.” Burlington Northern & Santa Fe Ry. Co. v. United States, 556

    U.S. 599, 602 (2009).

    2.     “The remedy that Congress felt it needed in CERCLA is sweeping: everyone who is potentially

    responsible for hazardous waste contamination may be forced to contribute to the costs of cleanup.”

    Chevron Mining Inc. v. United States, 863 F.3d 1261 (10th Cir. 2017) (quoting United States v.

    Bestfoods, 524 U.S. 51, 56 n.1 (1998)).

    3.      CERCLA imposes strict liability on potentially responsible parties (PRPs) for the costs of

    cleanup and remediation regardless of the PRP’s fault. United States v. Colorado & Eastern R. Co.,

    50 F.3d 1530,1535 (10th Cir. 1995).

    4.      Liability under CERCLA does not need to be proven by direct evidence and may be inferred

    from the totality of the circumstances. Chevron Mining, Inc., 863 F.3d at 1271. “This is particularly

    true for cases involving older hazardous substance disposal, ‘as eyewitness testimony or other direct

    evidence concerning specific disposal practices . . . is rarely available.’” Id.


                                                      39
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 40 of 47




    5.      Section 9613(f) of CERCLA provides that “[a]ny person may seek contribution from any

    other person who is liable or potentially liable under section 9607(a) of this title . . . .“ Section §

    9613(f) does not itself give rise to liability under CERLCA, and it is merely a means of apportioning

    liability between PRPs. Bancamerica Commercial Corp. v. Mosher Steel of Kansas, Inc., 100 F.3d

    792, 800 (10th Cir. 1996).

    6.     To obtain contribution from a PRP, a plaintiff must initially establish that the PRP would be

    liable under § 9607, and then the Court proceeds to the equitable apportionment of response costs

    once the plaintiff has shown that the defendant is liable. Sun Co., Inc. v. Browning-Ferris, Inc., 124

    F.3d 1187, 1191 (10th Cir. 1997).

    7.      There are five elements under § 9607 that a must be proven to make out a prima facie case

    of liability:

            (1) that the defendant is a “covered person” under CERCLA; (2) that a “release” or
            “threatened release” of any “hazardous substance” at the site in question has
            occurred; (3) that the release or threatened release caused plaintiff to incur costs; (4)
            that plaintiff’s costs are “necessary” costs of response; and (5) that plaintiff’s
            response action or cleanup was consistent with the NCP.

    Morrison Enterprises v. McShares, 302 F.3d 1127, 1135 (10th Cir. 2002). TCI does not dispute that

    Cyprus is a PRP who is permitted to proceed with a contribution claim against other PRPs.

    8.       CERCLA defines the term “facility” broadly and, under § 9601(9), a facility includes “(A)

    any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or

    publicly owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage

    container, motor vehicle, rolling stock, or aircraft, or (B) any site or area where a hazardous

    substance has been deposited, stored, disposed of, or placed, or otherwise come to be located . . . .”




                                                       40
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 41 of 47




    A facility may include “numerous distinct parcels of land, sites, or areas, and the contaminated

    natural formations and objects on or in them.” Chevron Mining, Inc., 863 F.3d at 1270.

    9.    The Tenth Circuit has explained that a “facility” can be covered under the catch-all provision

    of § 9601(9)(B), even if it does not have any of the specific buildings or features referenced in §

    9601(9)(1)(A). Sierra Club v. Seaboard Farms Inc., 387 F.3d 1167, 1171-72 (10th Cir. 2004).

    Federal courts have construed the term “facility” in the broadest possible terms, and a facility will

    ordinarily encompass the entire site or area where hazardous substances came to be located. Id. at

    1175. The evidence presented at trial establishes that hazardous substances from the BZ and TFM

    Smelters came to be located on site and offsite within the CSP study area, and the Court finds that

    entire area should be treated a single facility for the purpose of plaintiff’s CERCLA claim.

    10.      Under § 9607(a), there are four categories of covered persons:

                   (1) the owner or operator of a vessel or a facility;

                   (2) the person who at the time of disposal of any hazardous substance owned
                   or operated any facility at which such hazardous substances were disposed of;

                   (3) any person who by contract, agreement, or otherwise arranged for
                   disposal or treatment, or arranged with a transporter for transport for disposal
                   or treatment, of hazardous substances owned or possessed by such person, by
                   any other party or entity, at any facility or incineration vessel owned or
                   operated by another party or entity and containing such hazardous substances,
                   and

                   (4) any person who accepts or accepted any hazardous substances for
                   transport to disposal or treatment facilities, incineration vessels or sites
                   selected by such person, from which there is a release, or a threatened release
                   which causes the incurrence of response costs, of a hazardous substance . . .
                   .”

    42 U.S.C. § 9607(a).




                                                     41
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 42 of 47




    11.      The Tenth Circuit has determined that a party qualifies as an “arranger” if three elements

    are established: “(1) the party must be a ‘person’ as defined in CERCLA; (2) the party must ‘own’

    or ‘possess’ the hazardous substance prior to the disposal; and (3) the party must, ‘by contract,

    agreement or otherwise,’ arrange for the transport or disposal of such hazardous substances.”

    Chevron Mining Inc., 863 F.3d at 1279. As to the third element, a party’s knowledge that the buyer

    may improperly dispose of a hazardous substance is insufficient, and arranger liability applies only

    if the seller intended “that at least a portion of the product be disposed of during the transfer process

    by one or more methods described in [42 U.S.C. § 6903(3)].” Burlington Northern and Santa Fe Ry.

    Co. v. United States, 556 U.S. 599, 612 (2009).

    12.     Cyprus also seeks to hold TCI liable under a theory that TCI is responsible for the liabilities

    of NJZ, and NJZ was the alter ego of a former owner or operator of the TFM Smelter. The Court

    has determined that TFMC was operated as the alter ego of NJZ, and TCI is the corporate successor

    to NJZ. Dkt. # 183. Under § 9607(a)(2), NJZ was a “person who at the time of disposal of any

    hazardous substance owned or operated any facility at which such hazardous substances were

    disposed of,” and the Supreme Court has ruled that a corporate parent can be held indirectly liable

    in situations when a subsidiary operates a polluting facility. United States v. Bestfoods, 524 U.S.

    51, 64-67 (1998). As the corporate successor to NJZ, TCI qualifies as a covered person under a

    former owner or operator theory.

    13.    In a previous opinion and order, the Court considered TCI’s argument based on Pakootas v.

    Teck Cominco Metals, Ltd., 830 F. 3d 975 (9th Cir. 2016), that direct air emissions do not constitute

    “disposal” under § 9607. Dkt. # 244, at 16-17. The Court determined that the Tenth Circuit would

    likely conclude that direct air emissions from a facility would not qualify as “disposal.” Dkt. # 244,


                                                       42
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 43 of 47




    at 17 (citing United States v. Power Engineering Co., 191 F.3d 1224 (10th Cir. 1999)). The Court

    has also determined that there is insufficient evidence to prove as a factual matter that aerial

    dispersion is a viable migration pathway from the TFM Smelter to the CSP study area.

    14.    CERCLA defines “release” as “any spilling, leaking, pumping, pouring, emitting, emptying,

    discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including

    the abandonment or discarding of barrels, containers, and other closed receptacles containing any

    hazardous substance or pollutant or contaminant . . . .” 42 U.S.C. § 9601(22). There is no threshold

    amount of a release or threatened release to establish liability under CERCLA, and any amount of

    release is sufficient to satisfy this element. Horsehead Indus., Inc. v. St. Joe Mineral Corp., 1996 WL

    33415778, *15 (N.D. Okla. Apr. 2, 1996); Dartron Corp. v. Uniroyal Chem. Co., 917 F. Supp. 1173,

    1183 (N.D. Ohio 1996).

    15.     CERCLA response costs include “the costs of investigating and remedying the effects of a

    release or threatened release of a hazardous substance into the environment.” Young v. United

    States, 394 F.3d 858, 863 (10th Cir. 2005). However, the party seeking to recover contribution from

    another PRP bears the burden to show that the costs incurred are “necessary,” which means that the

    costs must be “closely tied” to the cleanup of a hazardous substance. Atlantic Richfield Co. v.

    United States, 181 F. Supp. 3d 898 (D.N.M. Feb. 9, 2016). This typically includes costs for

    “investigating and remedying the effects of a release or threatened release of a hazardous substance

    into the environment.” Young, 394 F.3d at 863.

    16.     In addition to showing that response costs are “necessary,” Cyprus must also show that the

    work it has performed is consistent with the NCP. County Line Inv. Co. v. Tinney, 933 F.2d 1508,

    1512 (10th Cir. 1991). “The NCP is EPA’s regulatory template for a ‘CERCLA quality cleanup.’”


                                                      43
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 44 of 47




    Public Serv. Co. of Colorado v. Gates Rubber Co., 175 F.3d 1177, 1181 (10th Cir. 1999). “The NCP

    is a long and detailed list of procedures that must be carried out by federal and state governments

    when they are responding to hazardous waste releases,” and most of the requirements have been

    made applicable to private parties performing their own cleanup at CERCLA sites. Morrison

    Enterprises, 302 F.3d at 1136. A cleanup performed by a private party will be considered consistent

    with the NCP if the cleanup substantially complies with the requirements of the NCP. 40 C.F.R. §

    300.700(c)(3)(1); Public Serv. Co. of Colorado v. Gates Rubber Co., 175 F.3d 1177, 1181-82 (10th

    Cir. 1999).

    17.    A private party conducting remedial work pursuant to an administrative order issued by the

    EPA is entitled to an irrebuttable presumption that the work complied with the NCP. Morrison

    Enterprises, 302 F.3d at 1136-37. However, the same presumption does not necessarily apply to

    cleanups conducted pursuant to a consent decree with a state environmental agency, and the Tenth

    Circuit has held that a rebuttable presumption of compliance with the NCP applies when work is

    undertaken pursuant to a consent decree with a state agency. Id. at 1138. Other courts have applied

    a presumption of compliance with the NCP when a PRP conducts a cleanup pursuant to a consent

    decree and the state finds that the PRP conducted work in compliance with the consent decree.

    Niagara Mohawk Power Corp. v. Chevron USA, Inc., 596 F.3d 112, 137 (2d Cir. 2010); NutraSweet

    Co. v. X-L Engineering Co., 277 F.3d 776, 791 (7th Cir. 2000).

    18.     The Court finds that a rebuttable presumption of compliance with the NCP is applicable in

    this case. ODEQ and the EPA executed a Memorandum of Agreement in 1999 authorizing ODEQ

    to enter consent decrees with PRPs who agreed to participate in ODEQ’s Voluntary Cleanup

    Program. Joint Ex. 4. The EPA selected a remedy for the cleanup of the TFM Smelter site, and the


                                                    44
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 45 of 47




    EPA deferred to ODEQ for the cleanup of offsite residential soil. Dkt. # 307, at 70. Cyprus

    performed remedial work pursuant to a consent decree with ODEQ, and ODEQ supervised and

    ultimately approved the work performed by Cyprus. Dkt. # 307, at 72-73, 99. ODEQ reported to

    the EPA as work progressed on the cleanup of the TFM Smelter and nearby areas affected by

    contamination from the TFM Smelter, and the remedial work that ODEQ directed Cyprus to perform

    was based on guidance from the EPA. Id. at 50, 62, 70.

    19.    “In resolving contribution claims, the court may allocate response costs among liable parties

    using such equitable factors as the Court deems appropriate.” 42 U.S.C. § 9613(f)(1). “In any given

    case, ‘a court may consider several factors, a few factors, or only one determining factor, . . .

    depending on the totality of the circumstances presented to the court.’” United States v. Colorado

    and Eastern R. Co., 50 F.3d 1530, 1536 (10th Cir. 1995). These factors include, but are not limited

    to, “(i) the ability of the party to demonstrate that their contribution to a discharge, release or disposal

    of a hazardous waste can be distinguished; (ii) the amount of hazardous waste involved; (iii) the

    degree of toxicity of the hazardous waste involved; (iv) the degree of involvement by the parties in

    the generation, transportation, treatment, storage, or disposal of the hazardous waste; (v) the degree

    of care exercised by the parties with respect to the hazardous waste concerned, taking into account

    the characteristics of such hazardous waste; and (vi) the degree of cooperation by the parties with

    the Federal, State or local officials to prevent any harm to the public health or the environment. Id.

    at 1536 n.5.

    20.       Cyprus seeks declaratory relief that it is entitled to contribution for a proportionate share

    of any future response costs incurred as part of the CSP. Dkt. # 106, at 36. Under 42 U.S.C. §

    9613(g)(2), “the court shall enter a declaratory judgment on liability for response costs or damages


                                                        45
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 46 of 47




    that will be binding on any subsequent action or actions to recover further response costs or

    damages.” Courts have found that this requirement applies to contribution claims under CERCLA.

    ASARCO LLC v. Atlantic Richfield Co., LLC, 975 F.3d 859, 866 (9th Cir. 2020); New York v.

    Solvent Chemical Co., Inc., 664 F.3d 22, 26-27 (2d Cir. 2011); United States v. Davis, 261 F.3d 1,

    46 (1st Cir. 2001). The Tenth Circuit has determined that district courts may issue a declaratory

    judgment as to liability for future response costs, but this does not preclude a defendant from

    challenging whether certain costs are recoverable under CERCLA. United States v. Hardage, 982

    F.2d 1436, 1445 (10th Cir. 1992). The Court finds that Cyprus is entitled to declaratory relief as to

    liability for a proportionate share of any future response incurred as part of the CSP.

    21.       Cyprus asks the Court to impose a “recalcitrance” penalty against TCI for its refusal to

    participate in the CSP. Cyprus acknowledges that the failure to cooperate in a cleanup is an

    equitable factor that the Court may consider in the allocation of response costs, but Cyprus is seeking

    an upward adjustment or penalty in addition to consideration of TCI’s failure to cooperate as an

    equitable consideration. The Court has found no Tenth Circuit precedent support an additional

    penalty or upward adjustment outside of the balancing of the equitable factors, and the Court has

    already given substantial weight to TCI’s failure to cooperate with the EPA and ODEQ when

    determining the proper allocation of response costs.           The Court declines to impose the

    “recalcitrance” penalty sought by Cyprus.

    22.     Prejudment interest may be awarded to a successful plaintiff asserting a contribution claim

    under § 9613(f). Bancamerica Commercial Corp., 100 F.3d at 801. Prejudgment interest accrues

    from the “(i) the date payment of a specified amount is demanded in writing, or (ii) the date of the

    expenditure concerned.” Id. at 801. Cyprus requests prejudgment interest in the amended complaint


                                                      46
Case 4:11-cv-00252-CVE-CDL Document 332 Filed in USDC ND/OK on 03/31/21 Page 47 of 47




    (Dkt. # 106, at 30), but Cyprus offered no evidence at trial concerning its entitlement to prejudgment

    interest or the amount of prejudgment interest sought. The Court will permit Cyprus to file a post-

    judgment motion seeking an award of prejudgment interest but, based on the record before the Court,

    it would be premature for the Court to find that an award of prejudgment interest is appropriate.

           IT IS THEREFORE ORDERED that judgment will be entered in favor of plaintiff Cyprus

    Amax Minerals Company and against defendant TCI Pacific Communications, LLC as to Counts

    III and V of the amended complaint in the amount of $14,265,070.20, plus post-judgment interest

    thereon from this date at the rate of .07 % per annum, plus the costs of this action.

           IT IS FURTHER ORDERED that a declaratory judgment will be entered in favor of

    plaintiff Cyprus Amax Minerals Company declaring that defendant TCI Pacific Communications,

    LLC is liable for 45 percent of future response costs, if any, incurred by plaintiff to complete the

    CSP.

           IT IS FURTHER ORDERED that judgment will be entered in favor of TCI Pacific

    Communications, LLC and against plaintiff Cyprus Amax Minerals Company as to Counts IV and

    VI of the amended complaint.

           DATED this 31st day of March, 2021.




                                                     47
